DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8-11, 14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2014/0099225 to Denny (Denny hereinafter).
Regarding claim 1, Denny teaches an inter-stage coupling (e.g. first stage 3 above stage 2 in Fig. 1) for a multi-stage vacuum pump (1) comprising a first (upper) coupling face configured to be received by (i.e. at least fluidly attached to) a first adjacent stage (second stage 3 from the top of Fig. 1), a second (lower) coupling face configured to be received by a second adjacent stage (2) and a recirculator (8, 11, 12, 13, 14) comprising an inlet aperture (13) formed in the first coupling face, an outlet aperture (8) formed in the first coupling face, and a recirculation conduit (11) having a recirculation valve (14) configured to selectively fluidly couple the recirculation inlet with the recirculation outlet via the conduit.  Additionally, Denny teaches plates (9) to seal the adjacent stages.
Regarding claim 2, Denny teaches that the recirculator is housed in the inter-stage coupling between the coupling faces.
Regarding claim 4, Denny teaches that the recirculation inlet aperture is located for fluid communication with an exhaust (between 8 and 13) of the first adjacent stage and the outlet is located for fluid communication with an inlet (16) of the first adjacent stage.
Regarding claim 8, Denny teaches a pressure-actuated valve (14) actuatable to couple the recirculation inlet and outlet in response to a pressure differential (paragraph 114).
Regarding claim 9, Denny teaches a valve member (sleeve 19) displaceable (paragraph 115) to couple the recirculation inlet and recirculation outlet in response to a pressure differential (paragraph 114).
Regarding claim 10, Denny teaches that the recirculation valve is configured such that the valve member is displaced by linear translation (paragraph 115).
Regarding claim 11, Denny teaches that the valve may be a piston (paragraph 126, Fig. 5).
Regarding claim 14, Denny teaches that the valve member is biased in a decoupled position 
Regarding claim 16, Denny teaches a multi-stage vacuum pump (1) comprising a first pumping stage (2), a second pumping stage (3, i.e. second stage from top), and an inter-stage coupling (e.g. first stage 3 above stage 2 in Fig. 1) comprising a first (upper) coupling face configured to be received by (i.e. at least fluidly attached to) a first adjacent stage (second stage 3 from the top of Fig. 1), a second (lower) coupling face configured to be received by a second adjacent stage (2) and a recirculator (8, 11, 12, 13, 14) comprising an inlet aperture (13) formed in the first coupling face, an outlet aperture (8) formed in the first coupling face, and a recirculation conduit (11) having a recirculation valve (14) configured to selectively fluidly couple the recirculation inlet with the recirculation outlet. Additionally, Denny teaches plates (9) to seal the adjacent stages.
Regarding claim 17, Denny teaches coupling a first (upper) coupling face of an inter-stage coupling (first stage 3 above stage 2 in Fig. 1) to a first adjacent stage (3, second stage 3 from top of Fig. 1), coupling a second (lower) coupling face of the inter-stage coupling to a second adjacent stage (2), .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0280062 to Suzuki et al. (Suzuki) in view of Denny.
Regarding claim 1, Suzuki teaches an inter-stage coupling (71) for a multi-stage vacuum pump (Fig. 8), comprising a first (upper in Fig. 8) coupling face configured to be received by a first adjacent stage (1C), and a second (lower) coupling face configured to be received by a second adjacent stage (1D)  Suzuki teaches that the coupling (71) defines the inlet paths of several stages of the pump.  Suzuki does not teach a recirculator.  Denny teaches a multi-stage vacuum pump generally, and particularly teaches providing each of several stages (3) with a recirculator (14, 46, 47) having a recirculation inlet aperture (bottommost indicated port 47) formed with a first stage (e.g. second stage 2 from the bottom of Fig. 8 of Denny), a recirculation outlet (bottom port of 46, not labeled), and a recirculation conduit (46) with a recirculation valve (14) therein configured to selectively couple the recirculation inlet with the recirculation outlet.  Additionally, Denny teaches plates (9) to seal the adjacent stages.  Denny teaches that this provides for greater efficiency of operation (paragraph 66).  Therefore, it would have been 
Regarding claim 5, Suzuki teaches a transfer conduit (75) extending between an upper inlet and a lower outlet (see arrow F1) to deliver exhaust from the first adjacent stage (1C) to the second adjacent stage (1D).
Regarding claim 6, Suzuki teaches that the inlet aperture is downstream of the first stage (per arrow F1) and the outlet is upstream of the second stage.
Regarding claim 7, in order to accomplish the recirculation taught by Denny, the transfer conduit would necessarily be in fluid communication with the recirculation conduit, which satisfies the limitation of “shares at least a portion of the recirculation conduit”.
Response to Arguments
Applicant's arguments filed 30 July 2021 have been fully considered but they are not persuasive.
With respect to the argument that “[t]he Office failed to establish that Denny or Suzuki in view of Denny discloses or suggests the subject matter of the amended claims” because claim 3 was not previously rejected.  However, as claim 3 was rejected as being anticipated by Denny, this argument is not persuasive.  Applicant continues on to argue that Denny discloses the subject matter of previous claim 3, because of the alleged ineligibility of the lowest stage 3 of Denny to constitute an inter-stage coupling.  The examiner notes that the recitation of the coupling of the claimed invention is open ended (e.g. “comprising”), and as such does not bar the inclusion of further structure such as a pumping mechanism therein.  As such, since the noted element has a lower adjacent stage and an upper adjacent 
With respect to the argument that Denny does not disclose a recirculation inlet and a recirculation outlet formed in the same face, the examiner disagrees.  As noted above, the examiner has equated the outlet to the subsequent stage as the recirculation outlet.  The path (11, 12, and along the rotors) traveled, which is selectively controlled by the recirculation valve, is not barred by any limitation from having further elements therein.  Similarly, as the path at issue is a recirculation path, the existence of a non selective path is also present in the claimed invention.  Again, further clarification is required to provide basis in the claimed invention for the argued scope.
In view of the above, the examiner maintains that the claimed invention is anticipated or obvious as indicated herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        29 September 2021